                                          Case 4:19-cv-03857-YGR Document 70 Filed 07/14/20 Page 1 of 1




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    KRISHNAN R THONDUKOLAM, ET AL.,                     CASE NO. 19-cv-03857-YGR
                                   7                 Plaintiffs,
                                                                                            ORDER GRANTING MOTION TO WITHDRAW
                                   8           vs.                                          AS ATTORNEY FOR PLAINTIFFS
                                   9    CORTEVA, INC., ET AL.,                              Re: Dkt. No. 60
                                  10                 Defendants.

                                  11          The Court has received Rebecca D. Gilliland’s unopposed motion to withdraw as attorney

                                  12   for plaintiffs. (Dkt. No. 60.) Having carefully considered the motion, the fact that plaintiffs
Northern District of California
 United States District Court




                                  13   continue to be represented by counsel, and good cause appearing therefore, the Court GRANTS

                                  14   counsel’s motion to withdraw.

                                  15          This Order terminates Docket Number 60.

                                  16          IT IS SO ORDERED.

                                  17

                                  18   Dated: July 14, 2020
                                                                                                YVONNE GONZALEZ ROGERS
                                  19                                                       UNITED STATES DISTRICT COURT JUDGE

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
